DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to reply filed on 4/5/22 regarding application 17/212396 that was initially filed on 3/25/21. Claims 31-48 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/21, 12/9/21 and 2/24/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 40, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 21 of copending Application No. 16/923205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims in the instant invention are broader than those of the claims in the reference application. The comparison of the claim 31 is shown below.
Instant invention
16/923205
31. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
1. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
a decoder configured to entropy decode a last significant syntax element extracted from the data stream,
a decoder configured to extract, from the data stream, last significant syntax elements by context-adaptive entropy decoding,
wherein the last significant syntax element indicates information regarding a transform coefficient at a respective position within a transform coefficient block, the transform coefficient being the last significant transform coefficient according to a scan order in the transform coefficient block; and
each of the last significant syntax elements being associated with a respective position within a corresponding transform coefficient block and indicating whether a transform coefficient at the respective position is the last significant transform coefficient according to a scan order in the corresponding transform coefficient block; and
an associator configured to associate the last significant syntax element with the respective position within the transform coefficient block in the scan order,
an associator configured to associate each of the last significant syntax elements with a respective position of the corresponding transform coefficient block in the scan order,
wherein the decoder is configured to use, in entropy decoding the last significant syntax element, a context for the last significant syntax element,
wherein the decoder is configured to use, in context-adaptive entropy decoding the last significant syntax elements, a context for a current last significant syntax element associated with a current transform coefficient block,
wherein the context is selected in relation to the respective position of the transform coefficient and a size of the transform coefficient block.
wherein the context is chosen from among a plurality of available contexts for the current last significant syntax element in accordance with a combination of at least the position of the current last significant syntax element within the current transform coefficient block, a corner coordinate of the current transform coefficient block, a size of the current transform coefficient block, and information regarding prior.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 31-34, 36-43, 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 11025926 (reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims in the instant invention are broader than those of the claims in the reference. The example comparisons are shown below.
Instant invention
11025926
31. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
1. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
a decoder configured to entropy decode a last significant syntax element extracted from the data stream,
a decoder configured to entropy decode a last significant syntax element extracted from the data stream,
wherein the last significant syntax element indicates information regarding a transform coefficient at a respective position within a transform coefficient block, the transform coefficient being the last significant transform coefficient according to a scan order in the transform coefficient block; and
wherein the last significant syntax element indicates information regarding a transform coefficient at a respective position within a transform coefficient block, the transform coefficient being the last significant transform coefficient according to a scan order in the transform coefficient block; and
an associator configured to associate the last significant syntax element with the respective position within the transform coefficient block in the scan order,
an associator configured to associate the last significant syntax element with the respective position within the transform coefficient block in the scan order,
wherein the decoder is configured to use, in entropy decoding the last significant syntax element, a context for the last significant syntax element,
wherein the decoder is configured to use, in entropy decoding the last significant syntax element, a context for the last significant syntax element,
wherein the context is selected in relation to the respective position of the transform coefficient and a size of the transform coefficient block.
wherein the context is selected based on at least the scan order, the respective position of the transform coefficient within the transform coefficient block and a size of the transform coefficient block.


Instant invention
11025926
32. (New) The apparatus according to claim 31, wherein the context for the last significant syntax element is selected based on information regarding significant syntax elements in a neighborhood of the position of the last significant syntax element within the transform coefficient block.  
2. The apparatus according to claim 1, wherein the context for the last significant syntax element is selected further based on information regarding significant syntax elements in a neighborhood of the position of the last significant syntax element within the transform coefficient block.
33. (New) The apparatus according to claim 32, wherein the information regarding the syntax elements in the neighborhood relates to values of transform coefficients corresponding to the syntax elements.
3. The apparatus according to claim 2, wherein the information regarding the syntax elements in the neighborhood relates to values of transform coefficients corresponding to the syntax elements.

34. (New) The apparatus according to claim 32, wherein the information regarding syntax elements in the neighborhood relates to a number of transform coefficients corresponding to the syntax elements.
4. The apparatus according to claim 2, wherein the information regarding syntax elements in the neighborhood relates to a number of transform coefficients corresponding to the syntax elements.

36. (New) The apparatus according to claim 32, wherein the neighborhood comprises at least one position adjacent to the position of the last significant syntax element.
5. The apparatus according to claim 2, wherein the neighborhood comprises at least one position adjacent to the position of the last significant syntax element.

37. (New) The apparatus according to claim 36, wherein the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element.
6. The apparatus according to claim 5, wherein the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element.

38. (New) The apparatus according to claim 36, wherein the neighborhood comprises at least one position vertically adjacent to the last significant syntax element.  

7. The apparatus according to claim 5, wherein the neighborhood comprises at least one position vertically adjacent to the last significant syntax element.
39. (New) The apparatus according to claim 31, wherein the data stream comprises at least a portion associated with color samples.
9. The apparatus according to claim 1, wherein the data stream comprises at least a portion associated with color samples.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	1.	Claims 31 – 34 and 40 - 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran et al., US 2008/0266151 A1 (hereinafter Sankaran) in view of Kim et al., US 2009/0052529 A1 (hereinafter Kim).

	As for claim 31, Sankaran discloses an apparatus ([0069], e.g., encoder and decoder) for decoding ([0062], e.g., decoding) transform coefficient blocks ([0056], e.g., transform block) encoded in a data stream ([0056], e.g., encoded data stream), comprising: a decoder ([0062], e.g., decoding) configured to entropy decode ([0056], e.g., entropy and CABAC) a last significant syntax element ([0076], e.g., signal the last significant coefficient) extracted from the data stream, wherein the last significant syntax element indicates information ([0076], e.g., signal the last significant coefficient) regarding a transform coefficient at a respective position ([0076], e.g., signal the last significant coefficient) within a transform coefficient block, the transform coefficient being the last significant transform coefficient ([0076], e.g., signal the last significant coefficient) according to a scan order ([0056], e.g., scan order) in the transform coefficient block; and an associator configured to associate the last significant syntax element with the respective position ([0076], e.g., signal the last significant coefficient) within the transform coefficient block in the scan order, wherein the decoder is configured to use, in entropy decoding the last significant syntax element ([0076], e.g., signal the last significant coefficient), a context ([0072], e.g., last context) for the last significant syntax element, wherein the context is selected in relation to the respective position ([0077], e.g., increment the context pointer) of the transform coefficient. 
	Sankaran does not explicitly disclose the context is selected in relation to a size of the transform coefficient block. 
	However, Kim teaches the context ([0085], e.g., context) is selected in relation to a size ([0085], e.g., block size) of the transform coefficient block.
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran and Kim before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of method and apparatus for providing reduced resolution update mode for multi-view video coding of Kim with a motivation to efficiently obtain a bit-stream with a higher efficiency due to the block size based context usage as different size block has different characteristics such as complexities.

	As for claim 32, most of limitations of this claim have been noted in the rejection of Claim 31. In addition, Sankaran further discloses the context for the last significant syntax element is selected based on information regarding significant syntax elements in a neighborhood ([0077], e.g., increment the context pointer, note that a previous pixel value affects the context chosen) of the position of the last significant syntax element within the transform coefficient block. 

	As for claim 33, most of limitations of this claim have been noted in the rejection of Claim 32. In addition, Sankaran further discloses the information regarding the syntax elements in the neighborhood relates to values of transform coefficients corresponding to the syntax elements ([0077], e.g., increment the context pointer, note that a previous pixel value affects the context chosen).

	As for claim 34, most of limitations of this claim have been noted in the rejection of Claim 32. In addition, Sankaran further discloses the information regarding syntax elements in the neighborhood relates to a number of transform coefficients corresponding to the syntax elements ([0077], e.g., increment the context pointer).

	As for claim 40, the claim recites an apparatus for encoding transform coefficient blocks into a data stream  of the apparatus of claim 31, and is similarly analyzed.

	As for claim 41, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 32, and is similarly analyzed.

	As for claim 42, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 33, and is similarly analyzed.

	As for claim 43, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 34, and is similarly analyzed.

	2.	Claims 35 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran in view of Kim, Marpe et al., US 2005/0123207 A1 (hereinafter Marpe), and further in view of Nakagawa et al., US 2008/0292197 A1 (hereinafter Nakagawa).

	As for claim 35, most of limitations of this claim have been noted in the rejection of Claim 31. 
	Sankaran as modified by Kim does not explicitly teach the context for the last significant syntax element is selected based on the scan order. 
	However, Marpe teaches the context for the last significant syntax element is selected based on the scan order ([0099], e.g., context and scanning pattern).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Marpe before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of video frame or picture encoding and decoding of Marpe with a motivation to increase efficiency by using the scanning patterns that have different characteristics.
	Sankaran as modified by Kim and Marpe does not explicitly teach scan order is selected from a plurality of scan orders. 
	However, Nakagawa teaches scan order is selected from a plurality of scan orders (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, Marpe, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 44, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 35, and is similarly analyzed.

	3.	Claims 36 - 38 and 45 - 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran in view of Kim, and further in view of Nakagawa.

	As for claim 36, most of limitations of this claim have been noted in the rejection of Claim 32. 
	Sankaran as modified by Kim does not explicitly teach the neighborhood comprises at least one position adjacent to the position of the last significant syntax element. 
	However, Nakagawa teaches the neighborhood comprises at least one position adjacent to the position of the last significant syntax element (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 37, most of limitations of this claim have been noted in the rejection of Claim 36. 
	Sankaran as modified by Kim does not explicitly teach the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element. 
	However, Nakagawa teaches the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 38, most of limitations of this claim have been noted in the rejection of Claim 36. 
	Sankaran as modified by Kim does not explicitly teach the neighborhood comprises at least one position vertically adjacent to the last significant syntax element. 
	However, Nakagawa teaches the neighborhood comprises at least one position vertically adjacent to the last significant syntax element (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 45, the claim recites an apparatus for encoding transform coefficient blocks into a data stream  of the apparatus of claim 36, and is similarly analyzed.

	As for claim 46, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 37, and is similarly analyzed.

	As for claim 47, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 38, and is similarly analyzed.

	4.	Claims 39 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran in view of Kim, and further in view of Zitnick et al., US 2005/0286759 A1 (hereinafter Zitnick).

	As for claim 39, most of limitations of this claim have been noted in the rejection of Claim 31. 
	Sankaran as modified by Kim does not explicitly teach the data stream comprises at least a portion associated with color samples. 
	However, Zitnick teaches the data stream comprises at least a portion associated with color samples ([0090], e.g., color).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Zitnick before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of interactive viewpoint video system and process employing overlapping images of a scene captured from viewpoints forming a grid of Zitnick with a motivation to provide a system and process for generating and rendering an interactive view-point video in which a user can watch a dynamic scene while changing the viewpoint at will as taught by Zitnick ([0003]).

	As for claim 48, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 39, and is similarly analyzed.

Response to Arguments
Applicant 's arguments filed 3/25/21 have been fully considered but they are not persuasive.
	Applicant argues that Kim is directed to coding of a block-level syntax indicating use of color compensation, thus, there is no disclosure or suggestion in Kim (or Sankaran) regarding context selection for a last significant syntax element, let alone context selection for a last significant syntax element in relation to the respective position of the transform coefficient and a size of the transform coefficient block, as claimed. Examiner respectfully disagrees. The Office Action does not assert that Kim teaches the context selection for a last significant syntax element or context selection for a last significant syntax element in relation to the respective position of the transform coefficient and a size of the transform coefficient block. Rather the Office Action asserts that Kim teaches the context is selected in relation to a size of the transform coefficient block. Thus, the argument is mischaracterization of the Office Action.
Applicant argues that there is no teaching or suggestion in Kim or Sankaran, or evidence provided by the Office Action, as to how or why the alleged “last context” of Sankaran is deficient such that a person of ordinary skill in the art would consider modifying Sankaran to introduce a context selection technique, let alone use the alleged context selection for “block-level syntax” of Kim to conceive a context selection technique for the “last context” of Sankaran, and thus, the alleged combination amounts to hindsight reconstruction of the claimed invention. Examiner respectfully disagrees. As explained above, Office Action does not assert that Kim teaches the context selection nor context selection for block-level syntax. In addition, the Office Action presents a motivation to combine Kim or Sankaran with other prior arts. In addition, note that MPEP states that MPEP states that even though Applicant may argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." MPEP 2145 X A. In this case, Applicant fails to show any evidence that knowledge gleaned only from Applicant’s disclosure is used. In fact, the knowledge is not gleaned only from Applicant’s disclosure as indicated by the provided motivation.
Applicant argues that claim 40 includes features similar to those in claim 31, thus rejection is improper. Examiner respectfully disagrees. As presented above, the claim 31 is properly rejected. Thus, claim 40 is properly rejected with the similar reasoning.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1. Karczewicz et al., US 2009/0175332 A1, discloses quantizing coefficients of a
video block for a video coding process that supports context-based adaptive binary
arithmetic coding (CABAC).
2. Baoetal., US 2006/0008009 A1, discloses encoding a scalable bit stream
from the binarization results of a video sequence by selectively encoding syntax
elements and avoiding redundancy in coding.
3. Holcomb et al., US 2003/0156648 A1, discloses techniques and tools for sub-
block transform coding.

Conclusion
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485